Citation Nr: 1011841	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  05-23 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a low back disability, currently diagnosed as chronic 
lumbosacral strain and degenerative disc disease (DDD) at L3-
5.

2.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Atlanta, 
Georgia.

The Veteran also requested a video-conference hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in February 2008.  The 
Veteran testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in 
April 2008 and remanded at that time for additional 
evidentiary development.  Unfortunately, another remand is 
required for the reasons discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

I.  Low Back Disability

By way of history, the Veteran in this case was originally 
awarded service connection for chronic lumbosacral strain in 
a rating decision dated August 1974.  The RO evaluated the 
Veteran's disability under 38 C.F.R.§ 4.71a, Diagnostic Code 
5295-5294 as 10 percent disabling, effective March 20, 1974.  
The hyphenated code was intended to show that the Veteran's 
disability included symptoms of lumbosacral strain 
(Diagnostic Code 5295) and sacro-iliac injury and weakness 
(Diagnostic Code 5294).  The Veteran subsequently tried 
numerous times over the intervening years to obtain a higher 
disability evaluation for his service-connected low back 
disability.  See rating decisions dated November 1976, 
October 1978, June 1982, March 1984, April 1991, July 1991, 
May 1993, July 1995, and August 1997.

The Veteran filed another increased rating claim in March 
2000.  In a rating decision dated February 2001, the RO 
increased the Veteran's disability evaluation to 40 percent 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, effective 
March 8, 2000.  Shortly thereafter, in October 2001, the 
Veteran again requested an increased rating for his service-
connected low back disability.  The RO continued the 
Veteran's evaluation in a May 2003 rating decision.  It bears 
noting that this rating decision contains a typographical 
error which mistakenly identified the Veteran's disability 
rating as 20 percent instead of 40 percent.  The Veteran 
filed a timely notice of disagreement, but the RO took no 
additional action at that time.

The Veteran submitted a statement in August 2004 which 
referenced his low back disability but he did not explicitly 
ask for an increased rating at that time.  Nevertheless, it 
appears that the RO adjudicated this issue and continued the 
Veteran's 40 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (lumbosacral strain) in a November 2004 
rating decision.  The Veteran was notified of this decision 
and timely filed a notice of disagreement.  The RO issued a 
statement of the case (SOC) in July 2005 which addressed the 
issue of entitlement to an evaluation in excess of 40 percent 
for a low back disability and the Veteran timely perfected an 
appeal.

Based on the procedural history described above, the Board 
finds that the Veteran's current appeal for an increased 
rating originates from a 2001 rating decision.  In this 
regard, the Board further finds that the Veteran timely 
perfected an appeal with respect to the May 2003 rating 
decision because he filed a timely notice of disagreement 
that same month, the RO issued an SOC in July 2005, and the 
Veteran perfected his appeal by filing a VA Form 9 (also in 
July 2005).  In light of this determination, the Veteran's 
case is remanded to the RO for consideration of the evidence 
of record which dates back to at least 2000.  Additionally, 
the RO is advised that the regulations pertaining to the 
evaluation of spinal disabilities have twice been amended 
during the pendency of the Veteran's claim and that these 
regulations, to include those pertaining to interverterbral 
disc syndrome (IVDS), must be considered.  See 67 Fed. Reg. 
54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 
and 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective 
September 26, 2003).  Of particular note, the Board further 
points out that the Veteran was diagnosed as having 
radiculopathy as early as 2000.  See VA examination report 
dated in December 2000.

II. Bilateral Hearing Loss

By way of history, the Veteran was originally awarded service 
connection for bilateral hearing loss in a rating decision 
dated August 1974.  The RO evaluated the Veteran's hearing 
loss disability under 38 C.F.R. § 4.87a, Diagnostic Code 6297 
(impairment based on speech reception) as non-compensably 
disabling, effective March 20, 1974.  The Veteran 
subsequently tried numerous times over the intervening years 
to obtain a higher disability evaluation for his service-
connected hearing loss disability.  See rating decisions 
dated June 1982, April 1991, May 1993, July 1995, August 
1997, and March 2000.

In February 2001, the RO found that an increased rating was 
not warranted.  The Veteran filed another increased rating 
claim in June 2001.  In a rating decision dated May 2003, the 
RO continued the Veteran's non-compensable evaluation for 
bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The Veteran filed a timely notice of 
disagreement, but the RO took no additional action at that 
time.  The Veteran subsequently filed another claim for an 
increased rating in August 2004.  The RO continued the 
Veteran's non-compensable evaluation for bilateral hearing 
loss under 38 C.F.R. § 4.85, Diagnostic Code 6100 in a 
November 2004 rating decision.  The Veteran was notified of 
this decision and timely filed a notice of disagreement.  The 
RO issued an SOC in July 2005 which addressed the issue of 
entitlement to compensable evaluation for bilateral hearing 
loss and the Veteran timely perfected an appeal.

Based on the procedural history described above, the Board 
finds that the Veteran's current claim for an increased 
rating dates back to the 2001 rating decisions and not August 
2004, the date identified by the RO.  In this regard, the 
Board further finds that the Veteran timely perfected an 
appeal with respect to the May 2003 rating decision because 
he filed a timely notice of disagreement that same month, the 
RO issued an SOC in July 2005, and the Veteran perfected his 
appeal by filing a VA Form 9 (also in July 2005).  In light 
of this determination, the Veteran's case is remanded to the 
RO for consideration of the evidence of record which dates 
back to at least 2000. 

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from June 2008 to the present.  The RO should also 
attempt to obtain the VA audiometric examination report 
referenced in the claims file dated March 30, 2001.  If no 
such records are available, a notation should be included in 
the claims file indicating as such.



III.  TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the 
Veteran.  The Court declared when evidence of unemployability 
is submitted at the same time that the Veteran is appealing 
the rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for 
the underlying disability.  Id.  Here, the Veteran raised the 
issue of entitlement to TDIU while challenging the ratings 
for his low back and hearing loss disabilities.  Therefore, 
his TDIU claim is part and parcel with these increased rating 
claims.  See also, Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (noting that once a veteran submits evidence 
of a medical disability, makes a claim for the highest rating 
possible, and submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. § 
3.155(a) is met and the VA must consider TDIU).

Since this issue is inextricably intertwined with the 
increased rating issues, consideration of this issue will be 
deferred until the remand action is completed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the 
claims file relevant VA medical treatment 
records pertaining to the Veteran that are 
dated from June 2008 to the present.  The 
RO should also attempt to obtain the VA 
audiometric examination report referenced 
in the claims file dated March 30, 2001.  
If no such records exist, a notation 
indicating as such should be included in 
the claims file.

2.  Thereafter, the RO should readjudicate 
the Veteran's claims.  As described in 
significant detail above, the Board finds 
that the Veteran's current claim of 
entitlement to an evaluation in excess of 
40 percent for a low back disability dates 
back to a 2001 RO decision.  In this 
regard, the Board further finds that the 
Veteran timely perfected an appeal with 
respect to the May 2003 rating decision 
because he filed a timely notice of 
disagreement that same month, the RO 
issued an SOC in July 2005, and the 
Veteran perfected his appeal by filing a 
VA Form 9 (also in July 2005).  On remand, 
the RO must consider the evidence of 
record which dates back to at least 2000.  
Additionally, the regulations pertaining 
to the evaluation of spinal disabilities 
have twice been amended during the 
pendency of the Veteran's claim and that 
these regulations, to include those 
pertaining to interverterbral disc 
syndrome (IVDS), and these must be 
considered.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (effective September 23, 
2002); and 68 Fed. Reg. 51454- 51456 (Aug. 
27, 2003) (effective September 26, 2003).  
Of particular note, the Board further 
points out that the Veteran was diagnosed 
as having radiculopathy as early as 2000.  
See VA examination report of December 
2000.

With regard to the Veteran's claim of 
entitlement to a compensable evaluation 
for bilateral hearing loss, the Board 
finds that the appeal dates back to 2001 
rating decisions.  In this regard, the 
Board further finds that the Veteran 
timely perfected an appeal with respect to 
the May 2003 rating decision because he 
filed a timely notice of disagreement that 
same month, the RO issued an SOC in July 
2005, and the Veteran perfected his appeal 
by filing a VA Form 9 (also in July 2005).  
On remand, the RO must consider the 
evidence of record which dates back to at 
least 2000. 

If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

